Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment of claims 1, 3-7, 9-17, 19, 21-26, 32-37 and 39 filed on 01/27/2021, acknowledged.
Claims 1-44 are pending.
Claims 27-31 and 40-44, withdrawn.
Claims 2, 20, 38 and 39 are cancelled.
Accordingly, claims 1, 3-19, 21-26 and 32-37 have been examined.


Examiner’s Response to Amendment/Remarks
Applicant’s remarks and amendments to the claims filed on 01/27/2021 has been entered and acknowledged. Claim 39 is cancelled since it depends on the cancelled claim 38

35 U.S.C. § 112(a), 112(b)
8.	Applicant did not resolve the issues of 35 U.S.C. § 112(a), 112(b) rejection as the amended claims resulted into new rejections.

Examiner’s Comment
Optional Language / Contingent Limitations
9.      The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretations of a system (or apparatus or product) claim having structure that performs a functions, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. 
Claims 1 (a1) (iv) and 32 (a1) (iv), recites “in response to one of anchoring conditions for registering a hash value in a second blockchain database being satisfied…” In other words, if this step is not satisfied, the subsequent steps will not occur. 
Claims 1 (a2) (ii) and 32 (a2) (ii), recites “...in response to determining the IoT device as valid...” if this step is not satisfied, registering, the link information in the first blockchain database by the payment supporting server will not occur, and all related steps with the link information in the claims will not occur also.
Claim 1 (a3) (c) (iii) and 32 (III-3) “in response to one of the anchoring conditions being satisfied...” this is a conditional language, in other words, the subsequent action of confirming or supporting does not occur unless the anchoring conditions are satisfied.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
12.	Claim 32 recites “a communicator configured to (a1) (i) receive...” and “the communicator is further configured to...” has been interprets under 35 U.S.C. 112(f) because it uses a generic placeholder component without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
	Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

14.	Claims 1, 3-19, 21-26 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm 
15.	Claims 1 (a1) (iii), (a1) (vi) and 32 “assigning and managing, by the payment 
supporting server...”
Claims 1 (a2) (v) “...managing, by the payment supporting server...”
Claims 1c (ii), 1c (iii-2), 12 c202 (ii), (iii-2), 23(ii), (iii-2), 32(III-2), (III-3), 35(ii),
(iii-2), recite “...managing its corresponding...”	
	The Specification does not provide the algorithm or steps/procedure for performing these functions “assigning” and “managing” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended it to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.

16.	Claim 32 recites the limitation “a communicator configured to...” the specification is silent on what is a communicator. Therefore, this limitation is new matter as the specification does not provide support for the limitation.
claims 3-19, 21-26 and 33-37 are also rejected since they depend on claim 1.  

Claim Rejections - 35 USC § 112
18.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

19.	Claims 1, 3-19, 21-26 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

20.	The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Additionally, the following limitations are examples of narrative language: For example,
Claim 1 recites “(iv-1) specific hash values acquired by applying a hash function 
to each of the certificates” “(iii-1) a first specific hash value acquired by applying the hash function to the payment result”
Claim 14 recites “… data structure in a form of a chain”
Claim 15 recites “… requesting transaction for the advance payment 
registration...”
21.	Dependent Claims 3-19, 21-26 are also rejected as each depend on claim 1.

22.	Claims 1 (a2) (ii) and 32 (a2) (i) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The Claims recite “in response to determining the IoT device as valid, registering, by the payment supporting server, the link information in the first blockchain database” However, the claim is silent with respect to determining the IoT device as valid being satisfied. Therefore, there is a missing step/procedure of determining the IoT device is valid.
23.	Claims 1 (a3) (c) (iii) and 32 (III-3) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The Claims recite “in response to one of the anchoring conditions being satisfied...” However, the claim is silent with respect to any determination for anchoring conditions being satisfied. Therefore, there is a missing step/procedure of determination of the anchoring conditions.
24.	Dependent claims 3-19, 21-26 and 33-37 are also rejected since they depend on claim 1 and 32, respectively.  

Claim 32 recites the limitation “a communicator configured to (a1) (i) receive...” and “the communicator is further configured to...” has been interprets under 35 U.S.C. 112(f) because they use a generic placeholder component without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 32 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).         
26.	Dependent claims 33-37 are also rejected as each depends from claim 32. 




Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

28.	The prior art made of record and not relied upon:
1)	(US 2017/0132621 A1) – Miller et al., Systems and Method for autonomous Device Transacting. 
2)	(US Pat 5892900) – Ginter et al., Systems and Methods for secure transaction management and Electronic Rights protection.
3)	(US 2016/0342989 A1) - Steven Charles Davis, Method and System for processing blockchain-based transactions on existing payment networks

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685